Citation Nr: 1137894	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  08-01 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a compensable disability rating for service connected eczema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to May 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in November 2006, almost five years ago.  The Veteran's representative has argued that this examination does not accurately reflect the current severity of the Veteran's condition.  Generally, VA has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Accordingly, the Board must remand the matter to afford the Veteran a new VA examination.

The record reflects that the Veteran has for a number of years been prescribed an immunosuppressive drug to treat rheumatoid arthritis.  Because one of the criteria for a higher disability rating for eczema under the current regulations is the use of corticosteroids or other immunosuppressive drugs, the VA examiner is asked to offer an opinion, if possible, as to whether the Veteran's rheumatoid arthritis medication improves the Veteran's service connected skin disability, worsens the Veteran's service connected skin disability, or has no effect on the Veteran's service connected skin disability.  

Simply stated, the Board is attempting to determine if the Veteran would be now using an immunosuppressive drug to treat his eczema if it were not for the fact that the Veteran is already using an immunosuppressive drug to treat rheumatoid arthritis.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination of his service connected eczema.  The examiner should note any functional impairment caused by the Veteran's skin disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether the Veteran's rheumatoid arthritis medication improves the Veteran's service connected skin disability, worsens the Veteran's service connected skin disability, or has no effect on the Veteran's skin disability.  Simply stated, the Board is attempting to determine if the Veteran would be now using an immunosuppressive drug to treat his eczema if it were not for the fact that the Veteran is already using an immunosuppressive drug to treat rheumatoid arthritis.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed. 

2.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


